NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ____________

                                              No. 13-4377
                                             ____________

                                      KATHERINE ARCHUT,
                                                  Appellant

                                                      v.

ROSS UNIVERSITY SCHOOL OF VETERINARY MEDICINE; DEVRY, INC.,
   a corporation of the state of Delaware, ABC CORPORATION 1-5, being
                 fictitiously named subsidiaries of DeVry, Inc.
                               ________________

                       On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civil No. 3-10-cv-01681)
                        District Judge: Honorable Mary L. Cooper
                                    ________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   September 11, 2014

      Before: McKEE, Chief Judge, SMITH and SHWARTZ, Circuit Judges

                                (Opinion Filed: October 31, 2014)
                                          __________

                                                OPINION 1
                                               __________

McKEE, Chief Judge.


1
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
          Katherine Archut appeals the dismissal of her federal and state claims she

brought alleging violation of the Rehabilitation Act and the Americans with

Disabilities Act, violation of the New Jersey Law Against Discrimination, and

breach of contract. The district court held that federal and state anti-

discrimination laws did not apply extraterritorially and dismissed the remaining

breach of contract claim under the theory of forum non conveniens. We will

affirm.

          In a thorough and well-reasoned Memorandum Opinion, Judge Cooper

explained why she was granting summary judgment on Archut’s federal and state

anti-discrimination claims. See Archut v. Ross Univ. Sch. of Veterinary Med., No.

10–1681(MLC), 2012 WL 5867148 (D.N.J. Nov. 19, 2012). The court explained

its conclusion that the statutes those claims are based upon do not apply

extraterritorially, and we can add little to that court’s analysis and discussion. See

Morrison v. National Australia Bank Ltd., 561 U.S. 247, 130 S.Ct. 2869, 2878,

177 L.Ed.2d 535 (2010) (determining that absent, a “clear indication of an

exterritorial application, [the statute] has none.”). Accordingly, we will affirm

substantially for the reasons set forth in the aforementioned Memorandum Opinion

of the district court.

          Judge Cooper also carefully and completely explained her reasons for

granting Ross’s motion to dismiss the remaining breach of contract claim on the

grounds of forum non conveniens. See Archut v. Ross Univ. Sch. of Veterinary

Med., No. 10–1681(MLC), 2013 WL 5913675 (D.N.J. Oct. 31, 2013). In her


                                            2
thorough opinion, Judge Cooper explained that she was dismissing the contract

claim because it arises from conduct that occurred in St. Kitts. As the judge

explained, St. Kitts is therefore the appropriate forum to litigate the alleged

contract breach. Since “the law of St. Kitts likely governs the dispute, trial of the

case in a St. Kitts forum will be much easier and expeditious.” Id. at *15.

Accordingly, we will affirm the district court substantially for the reasons set forth

in the district court’s Memorandum and Order without further elaboration.




                                           3